Citation Nr: 1415752	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-35 854	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey

THE ISSUE

Entitlement to a compensable evaluation for service-connected right wrist degenerative joint disease and internal derangement with tendinitis and triangular fibrocartilage tear prior to October 27, 2011 and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael L. Marcum, General Attorney

INTRODUCTION

The Veteran served on active duty from May 1977 to June 1981, June 1985 to June 1989, and from August 1989 to November 1997.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia; jurisdiction resides at the RO in Newark, New Jersey.  In March 2012, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In June 2012, the Board issued a decision that, in part, partially granted the claim of entitlement to a compensable evaluation for service-connected right wrist degenerative joint disease and internal derangement with tendinitis and triangular fibrocartilage tear prior to October 27, 2011, and denied a rating in excess of 10 percent thereafter. 


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the March 2012 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the June 2012 Board decision that partially granted the claim of entitlement to a compensable evaluation for service-connected right wrist degenerative joint disease and internal derangement with tendinitis and triangular fibrocartilage tear prior to October 27, 2011, and denied a rating in excess of 10 percent thereafter, is vacated.  The remainder of the June 2012 Board decision remains undisturbed.



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


